Exhibit 10.1

SECOND AMENDMENT
THIS SECOND AMENDMENT (this “Amendment”) dated as of June 3, 2015 to the Credit
Agreement referenced below is by and among COMSCORE, INC., a Delaware
corporation (the “Borrower”), the Guarantors identified on the signature pages
hereto, the Lenders identified on the signature pages hereto and BANK OF
AMERICA, N.A., in its capacity as administrative agent (in such capacity, the
“Administrative Agent”).
W I T N E S S E T H
WHEREAS, a revolving credit facility has been extended to the Borrower pursuant
to the Credit Agreement (as amended, modified, supplemented, increased and
extended from time to time, the “Credit Agreement”) dated as of September 26,
2013 among the Borrower, the Guarantors identified therein, the Lenders
identified therein and the Administrative Agent; and
WHEREAS, the Borrower and the Required Lenders have agreed to certain
modifications to the Credit Agreement on the terms and conditions set forth
herein.
NOW, THEREFORE, IN CONSIDERATION of the premises and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto agree as follows:
1.    Defined Terms. Capitalized terms used herein but not otherwise defined
herein shall have the meanings provided to such terms in the Credit Agreement.
2.    Amendment.     Clause (b) of then definition of Change of Control in
Section 1.01 of the Credit Agreement is hereby amended to read as follows:
(b)    during any period of 12 consecutive months, a majority of the members of
the board of directors or other equivalent governing body of the Borrower cease
to be composed of individuals (i) who were members of that board or equivalent
governing body on the first day of such period, (ii) whose election or
nomination to that board or equivalent governing body was approved by
individuals referred to in clause (i) above constituting at the time of such
election or nomination at least a majority of that board or equivalent governing
body or (iii) whose election or nomination to that board or other equivalent
governing body was approved by individuals referred to in clauses (i) and (ii)
above constituting at the time of such election or nomination at least a
majority of that board or equivalent governing body.
 
3.    Conditions Precedent. This Amendment shall be effective as of the date
hereof upon receipt by the Administrative Agent of this Amendment executed by
the Borrower, the Guarantors and the Required Lenders and the Administrative
Agent.
4.    Amendment is a “Loan Document”. This Amendment is a Loan Document and all
references to a “Loan Document” in the Credit Agreement and the other Loan
Documents (including, without limitation, all such references in the
representations and warranties in the Credit Agreement and the other Loan
Documents) shall be deemed to include this Amendment.
5.    Reaffirmation of Representations and Warranties; No Default. Each Loan
Party represents and warrants to the Administrative Agent and each Lender that
after giving effect to this Amendment (a) the representations and warranties of
each Loan Party contained in Article VI of the Credit Agreement or any other
Loan Document, or which are contained in any document furnished at any time
under or in connection with the Credit Agreement or any other Loan Document, are
true and correct in all material respects (or, if such representation or
warranty is qualified by materiality, it shall be true and correct in all
respects) on and as of the date hereof, except to the extent that such
representations and warranties specifically refer to an earlier date, in which
case they are true and correct in all material respects as of such earlier date
(or, if such






--------------------------------------------------------------------------------



representation or warranty is qualified by materiality, it shall be true and
correct in all respects), and (b) no Default exists.
6.    Reaffirmation of Obligations. Each Loan Party (a) acknowledges and
consents to all of the terms and conditions of this Amendment, (b) affirms all
of its obligations under the Loan Documents and (c) agrees that this Amendment
and all documents executed in connection herewith do not operate to reduce or
discharge such Loan Party’s obligations under the Loan Documents.
7.    Reaffirmation of Security Interests. Each Loan Party (a) affirms that each
of the Liens granted in or pursuant to the Loan Documents are valid and
subsisting and (b) agrees that this Amendment shall in no manner impair or
otherwise adversely affect any of the Liens granted in or pursuant to the Loan
Documents.
8.    FATCA. For purposes of determining withholding Taxes imposed under the
FATCA, from and after the effective date of this Amendment, the Borrower and the
Administrative Agent shall treat (and the Lenders hereby authorize the
Administrative Agent to treat) the Obligations as not qualifying as a
"grandfathered obligation" within the meaning of Treasury Regulation Section
1.1471-2(b)(2)(i).
9.    No Other Changes. Except as modified hereby, all of the terms and
provisions of the Loan Documents shall remain in full force and effect.
10.    Counterparts; Delivery. This Amendment may be executed in counterparts
(and by different parties hereto in different counterparts), each of which shall
constitute an original, but all of which when taken together shall constitute a
single contract. Delivery of an executed counterpart of this Amendment by
facsimile or other electronic imaging means shall be effective as an original.
11.    Governing Law. This Amendment shall be deemed to be a contract made
under, and for all purposes shall be construed in accordance with, the laws of
the State of New York.
[SIGNATURE PAGES FOLLOW]








--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties hereto have caused this Second Amendment to be
duly executed as of the date first above written.


BORROWER:
COMSCORE, INC,

a Delaware corporation


By: /s/ Melvin Wesley, III
Name: Melvin Wesley, III
Title: Chief Financial Officer & Treasurer


GUARANTORS:
CSWS, INC., a Virginia corporation



By: /s/ Melvin Wesley, III
Name: Melvin Wesley, III
Title: Treasurer


COMSCORE BRAND AWARENESS, L.L.C.,
a Delaware limited liability company


By:     COMSCORE, INC., a Delaware corporation,
as sole member


By: /s/ Melvin Wesley, III
Name: Melvin Wesley, III
Title: Treasurer


CS WORLDNET US HOLDCO LLC,
a Delaware limited liability company


By:     CS WORLDNET HOLDING B.V.,
a Netherlands limited company, as managing member


By: /s/ Melvin Wesley, III
Name: Melvin Wesley, III
Title: Director


CREATIVE KNOWLEDGE, INC., a Delaware corporation


By: /s/ Melvin Wesley, III
Name: Melvin Wesley, III
Title: Treasurer


MARKETSCORE, INC., a Delaware corporation


By: /s/ Melvin Wesley, III
Name: Melvin Wesley, III
Title: Treasurer


[Signature Pages Continue]






--------------------------------------------------------------------------------



COMSCORE EUROPE, LLC, a Delaware limited liability company


By:     COMSCORE, INC., a Delaware corporation, as manager


By: /s/ Melvin Wesley, III
Name: Melvin Wesley, III
Title: Treasurer


FULL CIRCLE STUDIES, INC., a Delaware corporation


By: /s/ Melvin Wesley, III
Name: Melvin Wesley, III
Title: Treasurer


CARMENERE HOLDING COMPANY, a Delaware corporation


By: /s/ Melvin Wesley, III
Name: Melvin Wesley, III
Title: Treasurer


VOICEFIVE, INC., a Delaware corporation


By: /s/ Melvin Wesley, III
Name: Melvin Wesley, III
Title: Treasurer


TMRG, INC., a Delaware corporation


By: /s/ Melvin Wesley, III
Name: Melvin Wesley, III
Title: Treasurer


COMSCORE INTERNATIONAL INC., a Delaware corporation


By: /s/ Melvin Wesley, III
Name: Melvin Wesley, III
Title: Treasurer


[Signature Pages Continue]




--------------------------------------------------------------------------------



ADMINISTRATIVE AGENT:            BANK OF AMERICA, N.A., as Administrative Agent


By: /s/ Angela Larkin
Name: Angela Larkin
Title: Assistant Vice President


LENDERS:
BANK OF AMERICA, N.A.,
as a Lender, L/C Issuer and Swing Line Lender



By: /s/ Kristina A. Wilmer
Name: Kristina A. Wilmer
Title: Vice President


PNC BANK, NATIONAL ASSOCIATION


By: /s/ Nancy Bonnell
Name: Nancy Bonnell
Title: Vice President


SILICON VALLEY BANK


By:/s/ Will Deevy
Name: Will Deevy
Title: Vice President


SUNTRUST BANK


By: /s/ Brian Guffin
Name: Brian Guffin
Title: Director






